EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Khanh Glatzel on May 19th, 2022.

The application has been amended as follows: 

Claims:
1. (Currently Amended) A device for outputting an audio signal  into an interior of a motor vehicle, which interior forms part of a passenger compartment, comprising: 
an audio output means which comprises a plurality of audio output elements which can be or are arranged in the interior of the motor vehicle, and 
a controller which is or can be assigned to the audio output means and which is configured for controlling at least one audio output parameter of the audio signal which can be output into the interior of the motor vehicle via the audio output elements, 
wherein the controller is configured to control the at least one audio output parameter of the audio signal on the basis of orientation and movement information generated by a detection means which is configured for detecting [[the]]an orientation and/or movement of a chassis of the motor vehicle relative to a ground on which the motor vehicle drives, 
wherein the at least one audio output parameter is [[the]]an energy or [[the]] a delay of the audio signal; 
wherein the controller is configured to associate variable orientations and movements of the motor vehicle with different energies or delays, for controlling the at least one audio output parameter of the audio signal to be output into the interior of the motor vehicle such that orientations and movements of the motor vehicle which vary during vehicle operation of the motor vehicle on the ground are directly acoustically perceptible for a vehicle occupant by way of correspondingly varying audio output parameters; 
wherein the controller is configured to carry out a change of the energy and the delay of the audio signal in a stepless manner, which stepless manner change takes place in connection with controlling the energy and the delay of the audio signal on the basis of the orientation and movement information; and 
wherein the controller is configured to perform a control and adjustment of the energy and the delay of the audio signal with respect to a pre-defined reference energy and delay of the audio signal on the basis of the orientation and movement information within a defined audio output parameter boundary value range.  

15. (Currently Amended) A method for outputting an audio signal into an interior of a motor vehicle, which interior in particular forms part of a passenger compartment, by means of an audio output means which comprises a plurality of audio output elements which can be or are arranged in the interior of the motor vehicle, in particular by means of a device according to claim 1, said method comprising the following steps: 
- detecting, via a detection means, [[the]]an orientation [[and]] and/or movement of a chassis of the motor vehicle relative to a ground on which the motor vehicle drives, 
- generating [[an]] orientation and movement information which describes [[a]]the detected orientation and/or movement of the chassis of the motor vehicle relative to the ground on which the motor vehicle drives, and 
- controlling at least one audio output parameter of respective audio output elements of the audio output means on the basis of the orientation and movement information 
whereby specific orientations and movements of the motor vehicle are assigned to defined variations of specific audio output parameters of the at least one audio output parameter, such that different orientations and/or movements of the motor vehicle which vary during vehicle operation of the motor vehicle on the ground are differently acoustically perceptible for a vehicle occupant by way of correspondingly varying the specific audio output parameters; 
wherein a control or adjustment of the at least one audio output parameter is performed via a controller with respect to a pre-defined reference audio output parameter on the basis of the orientation and movement information within a defined audio output parameter boundary value range; 
wherein the at least one audio output parameter is [[the]] an energy of the audio signal and the controller is configured to carry out a change of the energy and [[the]] a delay of the audio signal in a stepless manner, which stepless manner change takes place in connection with controlling the energy and the delay of the audio signal on the basis of the orientation and movement information.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim as a whole is not obvious over the closest prior art, such as Di Censo et al. (US 20160016513 A1) and Moseley et al. (US 20100014691 A1).  None of the closest prior art expressly teaches or reasonably suggests, “a device for outputting an audio signal  into an interior of a motor vehicle, which interior forms part of a passenger compartment, comprising: 
…
a controller which is or can be assigned to the audio output means and which is configured for controlling at least one audio output parameter of the audio signal which can be output into the interior of the motor vehicle via the audio output elements, 
wherein the controller is configured to control the at least one audio output parameter of the audio signal on the basis of orientation and movement information generated by a detection means which is configured for detecting an orientation and/or movement of a chassis of the motor vehicle relative to a ground on which the motor vehicle drives, to facilitate acoustically conveying orientations and movements of the chassis of the motor vehicle relative to the ground on which the motor vehicle drives, 
…
and 
wherein the controller is configured to perform a control and adjustment of the energy and the delay of the audio signal with respect to a pre-defined reference energy and delay of the audio signal on the basis of the orientation and movement information within a defined audio output parameter boundary value range“, in combination with the rest of the limitations of the claim, in a manner as claimed.
Independent claim 15 is allowed for similar reasons as claim 1.
Dependent claims 2-9, 13, 14, and 17 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654   

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654